Plaintiff in error, Jesse Mosley, was convicted under an information charging that on May 26, 1923, he did "have in his possession certain intoxicating *Page 133 
liquors, to wit, 40 gallons of Choctaw beer, then and there containing more than one-half of 1 per cent. of alcohol, measured by volume and capable of being used as a beverage, with the unlawful intent," to sell the same, and in accordance with the verdict of the jury he was sentenced to be confined in the county jail for a period of 120 days and to pay a fine of $300. He has appealed from the judgment and assigns as error that the verdict is not sustained by sufficient evidence, and that the court erred in admitting incompetent evidence.
The defendant is not represented by counsel in this court, and no brief in support of the assignments of error has been filed.
It appears that J.H. Smitherman, deputy sheriff, under authority of a search warrant visited and searched the premises occupied by the defendant, where he found and seized about 40 gallons of Choctaw beer; that he saved some of it, which he gave to Mr. H.R. Rowe, of the Tulsa Laboratories, for analysis; that defendant's place was a place where people congregated to drink "Choc"; and that he knew the general reputation of the place as to whether or not intoxicating liquors were kept in violation of the prohibitory law of the state, and that reputation was bad.
H.R. Rowe testified that he was a chemist, and that an examination of the Choctaw beer received from Smitherman found that it contained 5.98 alcohol, measured by volume.
Without the aid of oral argument or a printed brief, we have examined the record and are satisfied that the defendant had a fair and impartial trial.
Finding the evidence sufficient, and no prejudicial error of law occurring at the trial, the judgment of the lower court is affirmed.
BESSEY, P.J., and EDWARDS, J., concur. *Page 134